Exhibit 10.21
EMPLOYMENT AGREEMENT
Between
Rentech, Inc.
and
Dan J. Cohrs
THIS AGREEMENT is made effective as of October 22, 2008 between Rentech, Inc.
(the “Company”) and Dan J. Cohrs (“Executive”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on October 22 , 2008 (the “Commencement
Date”) and ending as provided in Section 4 hereof (the “Employment Period”).
2. Position and Duties.
(a) During the Employment Period, Executive shall serve as Executive Vice
President and Chief Financial Officer of the Company. During the Employment
Period, Executive shall render such administrative, financial and other
executive and managerial services to the Company and its affiliates (the
“Company Group”) as are consistent with Executive’s position and the by-laws of
the Company and as the Chief Executive Officer (“CEO”) may from time to time
reasonably direct. Executive shall also serve for no additional compensation or
remuneration as an officer or director of such subsidiaries of the Company as
may from time to time be designated by the CEO or the Board of Directors of the
Company (the “Board”).
(b) During the Employment Period, Executive shall report to the CEO and shall
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company. Executive shall perform
his duties, responsibilities and functions to the Company hereunder to the best
of his abilities in a diligent, trustworthy, professional and efficient manner
and shall comply with the Company’s policies and procedures in all material
respects. In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board and shall support and cooperate
with the Company’s efforts to operate in conformity with the business and
strategic plans approved by the Board. During the Employment Period, Executive
shall not serve as an officer or director of, or otherwise perform services for
compensation for, any other entity without the prior written consent of the
Board which shall not be unreasonably withheld, provided, that Executive may
continue to serve on the Board of Managers of Agency 3.0, LLC to the extent that
such service does not interfere in any significant respect with Executive’s
performance of his duties and responsibilities hereunder. Executive may serve as
an officer or director of or otherwise participate in purely educational,
welfare, social, religious and civic organizations so long as such activities do
not interfere with Executive’s regular performance of duties and
responsibilities hereunder in any material respect. Nothing contained herein
shall preclude Executive from (i) engaging in charitable and community
activities, (ii) participating in industry and trade organization activities,
and (iii) managing his and his family’s personal investments and affairs;
provided, that Executive shall not have any ownership interest (of record or
beneficial) in any firm, corporation, partnership, proprietorship or other
business that competes directly with the Company’s Fischer-Tropsch business
except for (x) an investment of not more than 1.0% of the outstanding securities
of a company traded on a public securities exchange or (y) investments made
through public mutual funds.

 





--------------------------------------------------------------------------------



 



3. Compensation and Benefits.
(a) Base Salary. The Company shall pay Executive an annual salary (the “Base
Salary”) at the rate of $300,000 in regular installments in accordance with the
Company’s ordinary payroll practices (in effect from time to time), but in any
event no less frequently than monthly. Executive shall be eligible for an annual
review of his Base Salary based on performance as determined by the Board in its
sole discretion.
(b) Bonuses and Incentive Compensation.
(i) Annual Bonus. For each fiscal year ending during the Employment Period,
Executive will be eligible to earn an annual bonus based on achievement of
performance criteria established by the Board as soon as administratively
practicable following the beginning of each such fiscal year (the “Annual
Bonus”). The target amount (the “Target Bonus”) of Executive’s Annual Bonus
shall equal 60% of Executive’s Base Salary (at the annual rate in effect at the
start of the fiscal year), with a maximum Annual Bonus in an amount equal to
120% of Executive’s Base Salary (at the annual rate in effect at the start of
the fiscal year). For the avoidance of doubt, the amount of any Annual Bonus may
be greater than or less than the Target Bonus (and may equal zero), as
determined in the sole discretion of the Board or the Board’s Compensation
Committee. The Company shall pay the Annual Bonus for each fiscal year after the
end of the Company’s fiscal year in accordance with procedures established by
the Board, but in no event later than the fifteenth day of the third month
following the end of such fiscal year. To be eligible for an Annual Bonus
pursuant to this Section 3(b), Executive must be an employee of the Company on
the last day of the relevant fiscal year.
(ii) Equity Grant. The Company shall grant to Executive, no later than
December 31, 2008 (subject to Executive’s not having been terminated for Cause
or resigned without Good Reason prior to such grant date), 325,000 restricted
stock units (“Restricted Stock Units”) that are to be settled in common stock of
the Company (“Common Stock”). Such Restricted Stock Units will vest over a
three-year period such that one-third of the Restricted Stock Units will vest
and, with respect to vesting Restricted Stock Units, be settled within 30 days
after vesting on each of (i) the one-year anniversary of the Commencement Date,
(ii) the two-year anniversary of the Commencement Date, and (iii) the three-year
anniversary of the Commencement Date, subject to Executive’s continued
employment with the Company through each such vesting date. The Restricted Stock
Units shall be governed by and subject to the award agreement to be entered into
between Executive and the Company, substantially in the form of Exhibit A. The
Company shall also grant to Executive, no later than December 31, 2008 (subject
to Executive’s not having been terminated for Cause or resigned without Good
Reason prior to such grant date), awards covering 110,500 performance shares,
which awards shall vest and become payable in part based on the attainment of
targets relating to the Company’s absolute share price and in part based on the
attainment of targets relating to the Company’s total shareholder return, as
determined by the Board pursuant to the agreements that govern those awards
(together, the “Performance Shares”). The Performance Shares shall be governed
by and subject to the award agreements to be entered into between Executive and
the Company, substantially in the forms of Exhibits B and C hereto. The Company
shall file a registration statement on Form S-8 covering the Restricted Stock
Units and the Performance Shares no later than December 31, 2008. Executive
shall be eligible to be granted additional equity compensation awards as
determined by the Board in its sole discretion, recognizing that neither the
Restricted Stock Units nor the Performance Shares are intended to take the place
of all or any part of any awards that the Board may, in its sole discretion,
award Executive as part of any additional awards to be made during 2009 or later
years.

 

2



--------------------------------------------------------------------------------



 



(iii) Commencement Payment. Within 30 days after the Commencement Date, the
Company shall make a one-time payment to Executive of $25,000.
(c) Expenses. During the Employment Period, the Company shall, subject to
Section 19 below, (i) reimburse Executive for all reasonable business expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement in accordance with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
for senior executives and (ii) pay to Executive a monthly automobile allowance
of $1,000.
(d) Other Benefits. Executive shall also be entitled to the following benefits
during the Employment Period:
(i) participation in the Company’s retirement plans, health and welfare plans,
disability insurance plans and other benefit plans of the Company as in effect
from time to time, under the terms of such plans and to the same extent and
under the same conditions such participation and coverages are provided
generally to other senior executives of the Company;
(ii) coverage for services rendered to the Company, its subsidiaries and
affiliates while Executive is a director or officer of the Company, or of any of
its subsidiaries or affiliates, under director and officer liability insurance
policy(ies) maintained by the Company from time to time; and
(iii) five weeks of vacation per year.
Nothing contained in this Section 3(d) shall, or shall be construed so as to,
obligate the Company to adopt or maintain any plan, program or policy at any
time.
4. Termination. The Employment Period shall end on the third anniversary of the
Commencement Date; provided, however, that the Employment Period shall be
automatically renewed for successive one-year terms thereafter on the terms and
conditions of this Agreement in effect at the time of such renewal unless either
party provides the other party with notice that it has elected not to renew the
Employment Period at least 90 days prior to the end of the initial Employment
Period or any subsequent extension thereof. Notwithstanding the foregoing,
(i) the Employment Period shall terminate immediately upon Executive’s
resignation (with or without Good Reason, as defined herein), death or
Disability (as defined herein) and (ii) the Employment Period may be terminated
by the Company at any time prior to such date for Cause (as defined herein) or
without Cause. Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive, but in no event more than 90 days from the
date of such notice. The termination of the Employment Period shall not affect
the respective rights and obligations of the parties which, pursuant to the
terms of this Agreement, apply following the date of Executive’s termination of
employment with the Company.

 

3



--------------------------------------------------------------------------------



 



5. Severance.
(a) Termination Without Cause or for Good Reason. In the event that Executive
incurs a “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation from
Service”) (1) by the Company without Cause (as defined herein), or (2) by
Executive for Good Reason (as defined herein), then, subject to Executive’s
execution and non-revocation of a Release substantially in the form attached as
Exhibit D within 30 days after such Separation from Service, Executive shall be
entitled to the benefits set forth below in this Section 5(a). Each payment
under this Section 5(a) shall be treated as a separate payment for purposes of
Section 409A (as defined below).
(i) The Company shall pay Executive an amount equal to one times Executive’s
Base Salary plus one times Executive’s Target Bonus (as in effect on the date of
Executive’s termination). The severance amount described in the previous
sentence shall be paid as follows, subject to Section 19 below: (A) the
continuation of Base Salary shall be paid in substantially equal installments
over a period of one year from Executive’s Separation from Service in accordance
with the payroll practices of the Company in effect from time to time and
(B) the Target Bonus shall be paid on the date that executive bonuses are paid
generally for the fiscal year in which the date of termination took place, which
shall, in any event, be no later than two and one-half months after the end of
such fiscal year;
(ii) The RSUs and Performance Shares shall be governed by the terms of the
applicable award agreements.
(iii) Executive shall be entitled to benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), under
Section 4980B of the Code, or any replacement or successor provision of United
States tax law, subject to Executive’s valid election to receive COBRA benefits,
with the premium paid at the Company’s expense until the first to occur of
(A) eighteen months from the date of termination, (B) the expiration of the
period of time during which Executive is entitled to continuation coverage under
the Company’s group health plan under COBRA, or (C) such date that Executive
becomes eligible for coverage under the group health plan of another employer.
In addition, if Executive’s employment terminates pursuant to this Section 5(a),
the Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
(b) Termination for Cause or Voluntary Resignation. In the event that
Executive’s employment with the Company is terminated (i) by the Board for Cause
or (ii) by Executive’s resignation from the Company for any reason other than
Good Reason or Disability (as defined herein), subject to applicable law, the
Company agrees to the following:
(i) The RSUs and Performance Shares shall be governed by the terms of the
applicable award agreements
(ii) The Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
For purposes of this Agreement, Executive’s voluntary resignation or retirement
shall be considered Executive’s resignation from the Company without Good
Reason.
(c) Death or Disability. In the event that Executive’s employment with the
Company is terminated as a result of Executive’s death or Disability, the
Company agrees to the following:
(i) The RSUs and Performance Shares shall be governed by the terms of the
applicable award agreements.
(ii) The Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.

 

4



--------------------------------------------------------------------------------



 



(d) Payments Upon Termination of Employment. In the case of any termination of
Executive’s employment with the Company, Executive or his estate or legal
representative shall be entitled to receive, to the extent permitted by
applicable law, from the Company (i) Executive’s Base Salary through the date of
termination to the extent not previously paid, (ii) to the extent not previously
paid, the amount of any Annual Bonus earned by Executive during any fiscal year
of the Company ended prior to the date on which Executive’s employment with the
Company terminates, as determined by the Board or the Board’s Compensation
Committee and communicated to Executive prior to Executive’s termination of
employment, (iii) any vacation pay, expense reimbursements and other cash
entitlements accrued by Executive, in accordance with Company policy for senior
executives, as of the date of termination to the extent not previously paid, and
(iv) all vested benefits accrued by Executive under all benefit plans and
qualified and nonqualified retirement, pension, 401(k) and similar plans and
arrangements of the Company, in such manner and at such times as are provided
under the terms of such plans and arrangements. The RSUs, Performance shares and
any other equity awards that may be outstanding at the time of termination shall
be governed by the terms of the plans or arrangements under which such awards
were created or maintained.
(e) Termination Without Cause, Non-Renewal or for Good Reason Following a Change
in Control. In the event that Executive incurs a Separation from Service during
the period beginning three months before and ending two-years immediately
following a Change in Control (as defined herein) of the Company (1) by the
Company without Cause, (2) as a result of the Company electing not to renew the
Agreement in accordance with Section 4 above on terms and conditions
substantially similar to those contained herein, if, at the time of such
non-renewal, (A) Executive is willing and able to continue providing services on
terms and conditions substantially similar to those contained in this Agreement
and (B) the Company has not, since the date of such Change in Control, already
renewed this Agreement for a period of two or more years from the date of such
Change of Control in accordance with Section 4 above, or (3) by Executive for
Good Reason, in any case, then, subject to Executive’s execution and
non-revocation of a Release substantially in the form attached as Exhibit D
within 30 days after such Separation from Service, Executive shall be entitled
to the benefits set forth below in this Section 5(e).
(i) The Company shall pay Executive the payments set forth in Section 5(a)(i) in
accordance with the terms and conditions set forth in Section 5(a); provided,
however, that in determining the amount of payment due under Section 5(a)(i),
Executive’s actual Annual Bonus for the year preceding the Change in Control
shall be used, if higher than his Target Bonus; and provided, further, that,
subject to Section 19 below, payments pursuant to Sections 5(a)(i) shall be made
in a lump sum (A) if the Separation from Service occurs during the three-month
period preceding the Change in Control, on the 95th day following such
Separation from Service (to the extent not previously paid in accordance with
Section 5(a)(i)), and (B) if the Separation from Service occurs during the
two-year period following the Change in Control, no later than 10 business days
after Executive’s Separation from Service.
(ii) The RSUs and Performance Shares shall be governed by the terms of the
applicable award agreements.
In addition, if Executive’s employment terminates pursuant to this Section 5(e),
the Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.

 

5



--------------------------------------------------------------------------------



 



(f) Non-Renewal. In the event that Executive incurs a Separation from Service as
a result of the Company electing not to renew the Agreement in accordance with
Section 4 above on terms and conditions substantially similar to those contained
herein and, (A) at the time of such non-renewal, Executive is willing and able
to continue providing services on terms and conditions substantially similar to
those contained in this Agreement and (B) Section 5(e) does not apply to such
non-renewal, then, subject to Executive’s execution and non-revocation of a
Release substantially in the form attached as Exhibit D within 30 days after
such Separation from Service, Executive shall be entitled to the benefits set
forth below in this Section 5(f).
(i) The Company shall pay Executive an amount equal to twelve months of
Executive’s Base Salary (as in effect on the date of Executive’s termination),
which amount shall, subject to Section 19 below, be paid in substantially equal
installments over a period of twelve months from Executive’s Separation from
Service in accordance with the payroll practices of the Company in effect from
time to time. Each payment under this Section 5(f) shall be treated as a
separate payment for purposes of Section 409A. In addition, upon a non-renewal
described in this Section 5(f), if Executive has not already been awarded an
Annual Bonus in respect of the fiscal year immediately preceding such
non-renewal, the Company may, in its sole discretion, award an Annual Bonus to
Executive in respect of such fiscal year based on Executive’s service and the
attainment of applicable performance objectives during such fiscal year.
(ii) The RSUs and Performance Shares shall be governed by the terms of the
applicable award agreements.
In addition, if Executive’s employment terminates pursuant to this Section 5(f),
the Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
(g) Excess Parachute Payments.
(i) In the event any payment granted to Executive pursuant to the terms of this
Agreement or otherwise (a “Payment”) is determined to be subject to any excise
tax (“Excise Tax”) imposed by Section 4999 of the Code (or any successor to such
Section), the Company shall pay to Executive, no later than the time any Excise
Tax is payable with respect to such Payment (through withholding or otherwise),
an additional amount (a “Gross-Up Payment”) which, after the imposition of all
income, employment, excise and other taxes, penalties and interest thereon, is
equal to the sum of (A) the Excise Tax on such Payment plus (B) any penalty and
interest assessments associated with such Excise Tax.
(ii) The determinations to be made with respect to this Section 5(g) shall be
made by a certified public accounting firm designated by the Company and
reasonably acceptable to Executive and Executive may rely on such determination
in making payments to the Internal Revenue Service.
(iii) Notwithstanding anything herein to the contrary, any Gross-Up Payment or
any payment of any income or other taxes to be paid by the Company under this
Section 5(g) shall be made by the Company no later than the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes. Any costs and expenses incurred by the Company on behalf of
Executive under this Section 5(g) due to any tax contest, audit or litigation
shall be paid by the Company as incurred and, in any event, no later than the
end of Executive’s taxable year following Executive’s taxable year in which the
taxes that are the subject of the tax contest, audit or litigation are remitted
to the taxing authority, or where as a result of such tax contest, audit or
litigation no taxes are remitted, the end of Executive’s taxable year following
Executive’s taxable year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the contest or litigation.

 

6



--------------------------------------------------------------------------------



 



(h) No Other Payments. Except as provided in Sections 5(a), (b), (c), (d), (e),
(f) and (g) above, all of Executive’s rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination or expiration of the Employment Period shall cease
upon such termination or expiration, other than those expressly required under
applicable law (such as COBRA).
(i) No Mitigation, No Offset. In the event of Executive’s termination of
employment for whatever reason, Executive shall be under no obligation to seek
other employment, and there shall be no offset against amounts due him under
this Agreement or otherwise on account of any remuneration attributable to any
subsequent employment or claims asserted by the Company or any affiliate,
provided, that this provision shall not apply with respect to any amounts that
Executive owes to the Company or any member of the Company Group on account of
any amount in respect of which Executive is obligated to make repayment to the
Company or any member of the Company Group.
(j) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(i) “Cause” shall mean one or more of the following:
(A) the conviction of, or an agreement to a plea of nolo contendere to, a crime
involving moral turpitude or any felony;
(B) Executive’s willful refusal substantially to perform duties as reasonably
directed by the CEO under this or any other agreement;
(C) in carrying out his duties, Executive engages in conduct that constitutes
fraud, willful neglect or willful misconduct which, in either case, would result
in demonstrable material harm to the business, operations, prospects or
reputation of the Company;
(D) a material violation of the requirements of the Sarbanes-Oxley Act of 2002
(“SOX”) or other federal or state securities law, rule or regulation; or
(E) any other material breach of this Agreement.
For purpose of this Agreement, the Company is not entitled to assert that
Executive’s termination is for Cause unless the Company, following a
determination by the CEO, gives Executive written notice describing the facts
which are the basis for such termination and such grounds for termination (if
susceptible to correction) are not corrected by Executive within 30 days of
Executive’s receipt of such notice to the reasonable, good faith satisfaction of
the Board.

 

7



--------------------------------------------------------------------------------



 



(ii) “Change in Control” shall mean the first to occur of any of the following
events:
(A) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or
(B) During any twelve-month period, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than a
director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 5(j)(ii)(A) or
Section 5(j)(ii)(C)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
twelve-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
(C) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(1) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(2) After which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 5(j)(ii)(C)(2) as beneficially owning 35% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(D) The Company’s stockholders approve a liquidation or dissolution of the
Company.
(iii) “Disability” shall mean Executive’s being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(iv) “Good Reason” shall mean Executive’s resignation from employment with the
Company prior to the end of the Employment Period as a result of one or more of
the following reasons:
(A) the Company materially reduces the amount of Executive’s then current Base
Salary;
(B) a material diminution in Executive’s authority, duties or responsibilities;
(C) a material breach of this Agreement by the Company; or
(D) a material change to the geographic location at which Executive must provide
services (within the meaning of Section 409A, provided, however, that in no
event shall a relocation of less than 50 miles be deemed material for purposes
of this clause (D)).

 

8



--------------------------------------------------------------------------------



 



For purposes of this Agreement, a termination of employment by Executive shall
not be deemed to be for Good Reason unless (i) Executive gives the Board written
notice describing the event or events which are the basis for such termination
within 90 days after the event or events occur, (ii) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 30 days of the Company’s receipt of such notice to the reasonable, good
faith satisfaction of Executive, and (iii) Executive terminates his employment
no later than 30 days after Executive provides notice to the Company in
accordance with clause (i) of this paragraph.
6. Insurance; Indemnification and Advancement of Expenses.
(a) Insurance. The Company agrees to maintain director’s and officer’s liability
insurance covering the Executive for services rendered to the Company, its
subsidiaries and affiliates while Executive is a director or officer of the
Company or any of its subsidiaries or affiliates.
(b) Indemnification and Advancement of Expenses. Executive shall be entitled to
the benefits of Articles Thirteen and Fourteen of the Company’s Amended and
Restated Articles of Incorporation and the Company shall not amend such
provisions during the Employment Period without advance written notice to
Executive. The Company shall not during the Employment Period enter into any
supplemental indemnification agreement with its directors or executive officers,
as such, unless Executive is offered an agreement containing terms pertaining to
indemnification and advancement of expenses that are substantially identical to
the most favorable indemnification and advancement of expenses terms provided to
such directors or executive officers (excepting standard “Side A” and similar
arrangements customarily provided solely to non-employee directors), which
agreement may not be amended without advance written notice to Executive.
7. Confidential Information. Executive agrees to enter into the Company’s form
of Confidentiality and Invention Assignment Agreement attached hereto as
Exhibit E simultaneously with the execution of this Agreement.
8. Non-Solicitation.
(a) During the Employment Period and for one year thereafter (the “Restricted
Period”), Executive shall not directly or indirectly through another person or
entity (i) induce, solicit, encourage or attempt to induce, solicit or encourage
any employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof; or
(ii) use the Company’s confidential or proprietary information to induce,
solicit, encourage or attempt to induce, solicit or encourage any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation of the Company (including, without limitation, making any negative or
disparaging statements or communications regarding the Company). The Company
covenants that it will not, and it will direct members of senior management of
the Company and the Board not to, make any negative or disparaging statements or
communications regarding Executive.
(b) If, at the time of enforcement of this Section 8, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 8 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

 

9



--------------------------------------------------------------------------------



 



(c) Executive acknowledges that in the event of the breach or a threatened
breach by Executive of any of the provisions of this Section 8, the Company
would suffer irreparable harm, and, in addition and supplementary to other
rights and remedies existing in its favor, the Company shall be entitled to
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of a breach or violation by Executive of Section 8 (a), the Restricted
Period shall be automatically extended by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured.
9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under, any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound which has not been waived;
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity, except agreements with Agency 3.0, LLC, Skycrest Ventures, LLC and
ClearMedia Inc., none of the terms or conditions of which will be violated by
Executive’s entry into this Agreement, Executive’s employment with the Company
or Executive’s performance of his duties and responsibilities hereunder; and
(iii) on the Commencement Date, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
represents and agrees that he fully understands his right to discuss all aspects
of this Agreement with his private attorney, and that to the extent, if any,
that he desired, he availed himself of such right. Executive further represents
that he has carefully read and fully understands all of the provisions of this
Agreement, that he is competent to execute this Agreement, that his agreement to
execute this Agreement has not been obtained by any duress and that he freely
and voluntarily enters into it, and that he has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document.
10. Employment At-Will. Subject to the termination and severance obligations
provided for in this Agreement, notably in Sections 4 and 5 hereof, and subject
to the termination and severance provisions contained in the agreements that
govern the Restricted Stock Units and the Performance Shares, Executive hereby
agrees that the Company may dismiss him and terminate his employment with the
Company, with or without advance notice and without regard to (i) any general or
specific policies (whether written or oral) of the Company relating to the
employment or termination of its employees, or (ii) any statements made to
Executive, whether made orally or contained in any document, pertaining to
Executive’s relationship with the Company, or (iii) the existence or
non-existence of Cause. Inclusion under any benefit plan or compensation
arrangement will not give Executive any right or claim to any benefit hereunder
except to the extent such right has become fixed under the express terms of this
Agreement.

 

10



--------------------------------------------------------------------------------



 



11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Chief Executive Officer
Rentech, Inc.
10877 Wilshire Blvd. Suite 710
Los Angeles, CA 90024
with a copy to:
General Counsel
Rentech, Inc.
10877 Wilshire Blvd. Suite 710
Los Angeles, CA 90024
To Executive:
To the address on file in the permanent records of the Company at the time of
the notice.
In the event the Company shall relocate its executive offices, the
then-effective address shall be substituted for that set forth above. All
notices hereunder shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.
12. Severability. In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.
13. Complete Agreement. This Agreement, the LTIP Award Agreement(s) and those
documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
14. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
15. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the beneficiaries, heirs and representatives of Executive and the
successors and assigns of the Company (including without limitation, any
successor due to reincorporation of the Company or formation of a holding
company). The Company shall require any successor (whether direct or indirect,
by purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a majority of its assets, by
agreement in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place. Executive may not assign his rights (except by will
or the laws of descent and distribution or to a trust for the purpose of estate
or tax planning for the benefit of Executive’s spouse and/or children) or
delegate his duties or obligations hereunder. Except as provided by this
Section 16, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

 

11



--------------------------------------------------------------------------------



 



17. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California regardless of the law that might be applied
under principles of conflicts of laws.
18. Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
19. Internal Revenue Code Section 409A.
(a) General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretative guidance issued thereunder, including without
limitation any such regulations or other such guidance that may be issued after
the Commencement Date (“Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, in the event that following the Commencement Date,
the Company determines in good faith that any compensation or benefits payable
under this Agreement may not be either exempt from or compliant with
Section 409A, the Company shall consult with Executive and adopt such amendments
to this Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effective), or take any other
commercially reasonable actions necessary or appropriate to (i) preserve the
intended tax treatment of the compensation and benefits payable hereunder, to
preserve the economic benefits of such compensation and benefits, and/or to
avoid less favorable accounting or tax consequences for the Company and/or
(ii) to exempt the compensation and benefits payable hereunder from Section 409A
or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder; provided, however, that this Section
19(a) does not, and shall not be construed so as to, create any obligation on
the part of the Company to adopt any such amendments, policies or procedures or
to take any other such actions or to indemnify the Executive for any failure to
do so.
(b) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payment under Section 5 above, shall be paid to Executive during the
6-month period following his Separation from Service to the extent that the
Company determines that Executive is a “specified employee” at the time of such
Separation from Service (within the meaning of Section 409A) and that that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes, including as a result of Executive’s death),
the Company shall pay to Executive a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to Executive during such 6-month
period, along with interest at the prime rate (as reported in the Wall Street
Journal or such other source as the Company deems reliable) from the date such
payments were otherwise due to the date of payment. The Company’s determination
as to whether such six-month delay is required by this sub-paragraph shall be
made in good faith by the Company after consultation between the Company and
Executive.
(c) Reimbursements. To the extent that any reimbursements, including without
limitation any reimbursements pursuant to Section 3(c) above and Section 23
below, are determined to constitute taxable compensation to Executive, then such
reimbursements shall be paid to Executive promptly following proper
substantiation in accordance with applicable Company policy, but in no event
after December 31st of the year following the year in which the expense was
incurred (and such reimbursements shall be contingent upon Executive’s timely
submission of proper substantiation). The amount of any such expenses reimbursed
in one year shall not affect the amount eligible for reimbursement in any
subsequent year and Executive’s right to reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.

 

12



--------------------------------------------------------------------------------



 



20. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.
21. Withholding. Any payments made or benefits provided to Executive under this
Agreement shall be reduced by any applicable withholding taxes or other amounts
required to be withheld by law or contract.
22. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles, California in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by Executive, or if
such two individuals cannot agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. The Company will pay the
direct costs and expenses of any such arbitration, including the fees and costs
of the arbitrator; provided, however, that the arbitrator may, at his or her
election, award attorneys’ fees to the prevailing party, if permitted by
applicable law.
23. Legal Fees; The Company agrees that in connection with the commencement of
Executive’s employment hereunder it will reimburse Executive for (a) legal fees
and expenses actually incurred in connection with the review and preparation of
this Agreement in an amount not to exceed $10,000, payable promptly, but in any
event within 60 days after the Commencement Date.
24. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company Group during the
Employment Period (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into Executive’s
possession during the Employment Period); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires Executive’s cooperation in accordance with this
Section 24, the Company shall reimburse Executive for reasonable out-of-pocket
expenses (including travel, lodging and meals) incurred by Executive in
connection with such cooperation, subject to reasonable documentation. In the
event that the obligations under this Section 24 require more than 20 hours of
the Executive’s time after the termination of the Employment Period, the Company
shall thereafter also pay to Executive compensation at an hourly rate equal to
the result of (a) the Base Salary applicable on the date of the termination of
Executive’s employment, divided by (b) 1,750.

 

13



--------------------------------------------------------------------------------



 



(Signature Page Follows)

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

            RENTECH, INC.
      /s/ D. Hunt Ramsbottom, Jr.       By: D. Hunt Ramsbottom, Jr.     
Title:   President and CEO        /s/ Dan J. Cohrs       Dan J. Cohrs           

 

15



--------------------------------------------------------------------------------



 



EXHIBIT A

RENTECH, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

A-1



--------------------------------------------------------------------------------



 



RENTECH, INC. TIME VESTING
INDUCEMENT RESTRICTED STOCK UNIT AWARD
PREAMBLE
Pursuant to this Restricted Stock Unit Agreement dated [_____] (including
Appendix A hereto, the “Agreement”), Rentech, Inc. (the “Company”) hereby grants
Dan J. Cohrs (the “Executive”), the following award of Restricted Stock Units
(“RSUs”)as a material inducement, within the meaning of Section 711(a) of the
Rules of the American Stock Exchange, for the Executive to accept employment
with the Company pursuant to that certain Employment Agreement, dated as of
[_____], between the Executive and the Company (the “Employment Agreement”). The
grant of RSUs contemplated by this Agreement shall be in satisfaction of the
Company’s obligation to grant RSUs arising under Section 3(b)(ii) of the
Employment Agreement. Subject to the terms and conditions of this Agreement, the
principal features of this award are as follows:
Number of RSUs: 325,000 (the “Grant Amount”)
Grant Date: [_____] (the “Grant Date”)
Vesting Start Date: [_____] (the “Vesting Start Date”)
Vesting of RSUs: This award will vest and become nonforfeitable as to one-third
of the RSUs subject hereto on each of the first three anniversaries of the
Vesting Start Date, subject to the Executive’s continued employment with the
Company or any Subsidiary through each such anniversary, provided, that if the
Executive’s employment with the Company or any Subsidiary is terminated by the
Company without Cause or by the Executive with Good Reason (each as defined in
the Employment Agreement), then, to the extent not previously vested, a number
of RSUs shall vest and become nonforfeitable immediately prior to such
termination equal to the number of RSUs that would have vested had the Executive
remained continuously employed by the Company for a period of one year after
such termination and, provided, further, that if the Executive remains
continuously employed by the Company or any Subsidiary through a Change in
Control or the Executive’s employment with the Company or any Subsidiary
terminates due to the Executive’s death or Disability (as defined in the
Employment Agreement), in any case, prior to the vesting of any RSUs granted
hereunder, then, to the extent not previously vested, all RSUs granted hereunder
shall vest in full upon such occurrence and, provided, further, that if a Change
in Control occurs during the two-month period immediately after the Executive’s
termination of employment other than due to a termination by the Company for
Cause or by the Executive without Good Reason, then all RSUs granted hereunder
shall vest in full upon such Change in Control (any date on which any RSUs vest
in accordance herewith, a “Vesting Date”).

 

A-2



--------------------------------------------------------------------------------



 



The Executive’s signature below indicates the Executive’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in this Agreement (including Appendix A). THE EXECUTIVE FURTHER
ACKNOWLEDGES THAT THE EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT,
INCLUDING APPENDIX A HERETO, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF
THIS GRANT OF RSUS.

         
RENTECH, INC.
      EXECUTIVE
 
       
 
       
By:
      DAN J. COHRS

 

A-3



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1. Grant. The Company hereby grants to the Executive, in accordance with the
Employment Agreement and as a material inducement, within the meaning of Section
711(a) of the Rules of the American Stock Exchange, to accept employment with
the Company, as of the Grant Date, an award of the Grant Amount of RSUs, subject
to the terms and conditions contained in this Agreement. As a further condition
to the Company’s obligations under this Agreement, the Executive’s spouse, if
any, shall execute and deliver to the Company the Consent of Spouse attached
hereto as Exhibit A.
2. Definitions.
a. “Agreement” shall have the meaning provided in the Preamble.
b. “Board” means the Board of Directors of the Company.
c. “Change in Control” means:

  i.   A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or     ii.   During any twelve-month period, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2(c)(i) or Section 2(c)(iii)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the twelve-month period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

A-4



--------------------------------------------------------------------------------



 



    iii.   The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

  (A)   Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and     (B)   After which no
person or group beneficially owns voting securities representing 35% or more of
the combined voting power of the Successor Entity; provided, that no person or
group shall be treated for purposes of this Section 2(c)(iii)(B) as beneficially
owning 35% or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

  iv.   The Company’s stockholders approve a liquidation or dissolution of the
Company.

  d.   “Code” means the Internal Revenue Code of 1986, as amended, together with
the regulations and other official guidance promulgated thereunder.     e.  
“Committee” means the committee of the Board described in Article 12 of the
Company’s Amended and Restated 2006 Incentive Award Plan.     f.   “Company”
shall have the meaning provided in the Preamble.     g.   “Executive” shall have
the meaning provided in the Preamble.     h.   “Employment Agreement” shall have
the meaning provided in the Preamble.     i.   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.     j.   “Fair Market Value” means,
as of any given date, the value of a share of Stock determined as follows:

  (i)   If the Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Committee deems reliable;     (ii)   If the Stock is
not listed on an established stock exchange or national market system, but the
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a share of Stock on such date,
the high bid and low asked prices for a share of Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or

  (iii)   If the Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Committee in good faith.

 

A-5



--------------------------------------------------------------------------------



 



  k.   “Grant Date” shall have the meaning provided in the Preamble.     l.  
“RSUs” shall have the meaning provided in the Preamble.     m.   “Stock” means
the common stock of the Company, par value $0.01 per share, and such other
securities of the Company that may be substituted for Stock pursuant to
Section 11 below.     n.   “Subsidiary” means any “subsidiary corporation” of
the Company as defined in Section 424(f) of the Code and any applicable
regulations promulgated thereunder or any other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

3. RSUs. Each RSU that vests on an applicable Vesting Date shall represent the
right to receive payment, in accordance with Section 6 below, of one share of
Stock. Unless and until an RSU vests, the Executive will have no right to
payment in respect of any such RSU. Prior to actual payment in respect of any
vested RSU, such RSU will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
4. Vesting. The RSUs shall vest in accordance with the vesting schedule provided
in the Grant Notice to which this Appendix is attached.
5. Termination of RSUs. Upon the Executive’s termination of continuous
employment with the Company or any Subsidiary, all RSUs that have not vested as
of such termination (taking into consideration any vesting that may occur in
connection with such termination) shall automatically be forfeited and canceled
without payment of consideration therefor, provided, that if the Executive’s
employment is terminated other than by the Company for Cause or the Executive
without Good Reason, then all RSUs that are unvested as of such termination of
employment (after taking into consideration any vesting that may occur in
connection with such termination) shall remain outstanding and eligible to vest
upon a Change in Control occurring within the two-month period immediately
following such termination, but shall otherwise cease to vest in accordance with
the vesting schedule provided in the Preamble upon such termination and shall
instead vest only upon the occurrence of a Change in Control during such
two-month period, and any RSUs that remain outstanding in accordance with this
proviso shall automatically be forfeited and canceled without payment of
consideration therefor upon the expiration of such two-month period if no Change
in Control has occurred during such two-month period.
6. Payment after Vesting. Payments in respect of any RSUs that vest in
accordance herewith shall be made to the Executive (or in the event of the
Executive’s death, to his or her estate) in whole shares of Stock. The Company
shall make such payments as soon as practicable after the applicable Vesting
Date, but in any event within thirty (30) days after such Vesting Date,
provided, that notwithstanding the foregoing, if any RSUs vest upon the
consummation of a Change in Control occurring after the Executive’s termination
of employment in accordance with the vesting provisions set forth in the
Preamble, then payments in respect of any such RSUs shall be made no later than
ten (10) days after such Vesting Date.

 

A-6



--------------------------------------------------------------------------------



 



7. Tax Withholding. The Company shall have the authority and the right to deduct
or withhold, or to require the Executive to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes (including
the Executive’s employment tax obligations) required by law to be withheld with
respect to any taxable event arising in connection with the RSUs. The Committee
may, in its sole discretion and in satisfaction of the foregoing requirement,
allow the Executive to elect to have the Company withhold shares of Stock
otherwise issuable under this Agreement (or allow the return of shares of Stock)
having a Fair Market Value equal to the sums required to be withheld, provided,
that the number of shares of Stock which may be so withheld with respect to a
taxable event arising in connection with the RSUs shall be limited to the number
of shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and local income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
8. Rights as Stockholder. Neither the Executive nor any person claiming under or
through the Executive will have any of the rights or privileges of a stockholder
of the Company in respect of any shares of Stock deliverable hereunder unless
and until certificates representing such shares of Stock will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Executive or any person claiming under or through the
Executive.
9. Non-Transferability. The rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated by the Executive in any way in
favor of any party other than the Company or a Subsidiary (whether by operation
of law or otherwise) other than to a trust for the purpose of estate or tax
planning for the benefit of Executive’s spouse and/or children, and shall not be
subjected to any lien, obligation or liability of the Executive to any party
other than the Company or a Subsidiary, other than by the laws of descent and
distribution. Upon any attempt by the Executive to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale by the Executive under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby shall immediately become null and void.
Notwithstanding the foregoing, the Company may assign any of its rights under
this Agreement to single or multiple assignees, in which case any such assignee
shall perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such assignment had
taken place, and this Agreement shall inure to the benefit of the successors and
assigns of the Company.
10. Distribution of Stock. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to this Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to this Agreement shall be subject to any stop-transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the
Committee may require that the Executive make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
The Committee shall have the right to require the Executive to comply with any
timing or other restrictions with respect to the settlement of any RSUs,
including a window-period limitation, as may be imposed in the discretion of the
Committee. Notwithstanding any other provision of this Agreement, unless
otherwise determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to the Executive any certificates
evidencing shares of Stock issued upon settlement of any RSUs under this
Agreement and instead such shares of Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

 

A-7



--------------------------------------------------------------------------------



 



11. Adjustments in Capitalization.

  a.   In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make proportionate adjustments to any or
all of the following in order to reflect such change: (a) the aggregate number
and kind of shares that may be issued under this Agreement; and (b) the terms
and conditions of the RSUs. Any adjustment affecting an Award intended as
Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.     b.   In the event of any
transaction or event described in Section 11(a) above or any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations or accounting principles, the Committee,
in its sole discretion and on such terms and conditions as it deems appropriate,
either by the terms of this Agreement or by action taken prior to the occurrence
of such transaction or event and either automatically or upon the Executive’s
request, is hereby authorized to take any one or more of the following actions
whenever the Committee determines that such action is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Agreement, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

  i.   To provide for either (A) termination of this Agreement in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the vesting and payment of RSUs under this Agreement as of the date of such
termination (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 11(b), the
Committee determines in good faith that no amount would have been attained upon
the realization of the Executive’s rights, then the RSUs may be terminated by
the Company without payment), or (B) the replacement of such RSUs with other
rights or property selected by the Committee in its sole discretion;

  ii.   To provide that the RSUs be (A) assumed by a successor or survivor
corporation, or a parent or subsidiary thereof, or (B) substituted for by a
similar award covering the stock of a successor or survivor corporation, or a
parent or subsidiary thereof, in either case, with appropriate adjustments as to
the number and kind of shares and prices;

  iii.   To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to the RSUs and/or in the terms and conditions
of the RSUs;

  iv.   To provide that RSUs subject to this Agreement shall be payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in this Agreement; and

  v.   To provide that the RSUs cannot vest or become payable after such event.

 

A-8



--------------------------------------------------------------------------------



 



12. Authority. The Committee or the Board, as applicable, shall have the power
to interpret this Agreement and to adopt and interpret such rules for its
administration, interpretation and application as are consistent with the terms
hereof (including, but not limited to, the determination of whether or not any
RSUs have vested and become payable). All actions taken and all interpretations
and determinations made by the Committee or the Board in good faith will be
final and binding upon the Executive, the Company and any and all other
interested persons. No member of the Committee or the Board will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Agreement and, to the greatest extent allowable pursuant to
applicable law, each member of the Committee and the Board shall be fully
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with such administration of this Agreement.
13. No Effect on Service Relationship. Nothing in this Agreement shall confer
upon the Executive any right to serve or continue to serve as an employee,
consultant or director of the Company or its affiliates.
14. Severablility. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
15. Tax Consultation. The Executive understands that he may suffer adverse tax
consequences in connection with the RSUs granted pursuant to this Agreement. The
Executive represents that the Executive has consulted with any tax consultants
that he deems advisable in connection with the RSUs and that the Executive is
not relying on the Company for tax advice.
16. Amendment. Subject to Section 11 above and Section 18 below, this Agreement
may only be amended, modified or terminated by a writing executed by the
Executive and by a duly authorized representative of the Company.
17. Relationship to other Benefits. Neither the RSUs nor payment in respect
thereof shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary.
18. Code Section 409A. The RSUs are not intended to constitute or provide for
“nonqualified deferred compensation” within the meaning of Code Section 409A.
Nevertheless, to the extent that the Committee determines that any RSUs may not
be exempt from (or compliant with) Code Section 409A, the Committee may amend
this Agreement in a manner intended to comply with the requirements of Code
Section 409A or an exemption therefrom (including amendments with retroactive
effect), or take any other actions as it deems necessary or appropriate to
(a) exempt the RSUs from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the RSUs, or (b) comply with
the requirements of Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with the provisions of Code Section 409A.
19. Governing Law. The laws of the State of Colorado shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

A-9



--------------------------------------------------------------------------------



 



20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
21. Fractional Shares. No fractional shares of Stock shall be issued under this
Agreement and the Committee shall determine, in its discretion, whether cash
shall be given in lieu of fractional shares or whether such fractional shares
shall be eliminated by rounding up or down as appropriate.
22. Section 16 Limitations. Notwithstanding any other provision of this
Agreement, if the Executive is subject to Section 16 of the Exchange Act, then
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 under the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

A-10



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT OF SPOUSE
I,                     , spouse of                     , have read and approve
the foregoing Agreement. In consideration of granting of the right to my spouse
to receive Rentech, Inc. Restricted Stock Units as set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

             
Dated:                                         ,  _____ 
      Name:    
 
           

 

A-11



--------------------------------------------------------------------------------



 



EXHIBIT B

RENTECH, INC.

ABSOLUTE SHARE PRICE TARGET
INDUCEMENT PERFORMANCE SHARE AWARD AGREEMENT

 

B-1



--------------------------------------------------------------------------------



 



RENTECH, INC. ABSOLUTE SHARE PRICE TARGET
INDUCEMENT PERFORMANCE SHARE AWARD AGREEMENT
THIS ABSOLUTE SHARE PRICE TARGET PERFORMANCE SHARE AWARD AGREEMENT (the “Award
Agreement”), dated as of [_____] (the “Grant Date”), by and between Rentech,
Inc., a Colorado corporation (the “Company”), and Dan J. Cohrs (the
“Executive”), confers upon the Executive the right to receive Stock, the payment
of which is contingent upon achieving specified performance-based targets
established by the Committee, as provided herein. This Award Agreement is
entered into as a material inducement, within the meaning of Section 711(a) of
the Rules of the American Stock Exchange, for the Executive to accept employment
with the Company pursuant to that certain Employment Agreement, dated as of
[_____], between the Executive and the Company (the “Employment Agreement”). The
award of Performance Shares provided for herein (the “Performance Share Award”)
is made in satisfaction of the Company’s obligation to grant Absolute Share
Price Appreciation Shares arising under Section 3(b)(ii) of the Employment
Agreement. In consideration of the mutual covenants herein contained and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.1 As used herein, the following terms shall have the meanings
specified below, unless the context clearly indicates otherwise.

  a.   “Board” means the Board of Directors of the Company.     b.   “Cause”
shall have the meaning provided in the Employment Agreement.     c.   “Change in
Control” means:

  i.   A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

  ii.   During any twelve-month period, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 1.1(c)(i) or Section
1.1(c)(iii)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
twelve-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

B-2



--------------------------------------------------------------------------------



 



  iii.   The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

  A.   Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

  B.   After which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, that no person or group shall be treated for purposes of this
Section 2(c)(iii)(B) as beneficially owning 35% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

  iv.   The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto.

  d.   “Code” means the Internal Revenue Code of 1986, as amended, together with
the regulations and other official guidance promulgated thereunder.

  e.   “Committee” means the committee of the Board described in Article 12 of
the Company’s Amended and Restated 2006 Incentive Award Plan.

  f.   “Disability” means that the Executive qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time or, if no such plan is applicable to the
Executive, as determined in the sole discretion of the Committee.

  g.   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

B-3



--------------------------------------------------------------------------------



 



  h.   “Fair Market Value” means, as of any given date, the value of a share of
Stock determined as follows:

  i.   If the Stock is listed on any established stock exchange (such as the New
York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Committee deems reliable;

  ii.   If the Stock is not listed on an established stock exchange or national
market system, but the Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Stock on such date, the high bid and low asked prices for a share of
Stock on the last preceding date for which such information exists, as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
or

  iii.   If the Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Committee in good faith.

  i.   “Good Reason” shall have the meaning provided in the Employment
Agreement.

  j.   “Measurement Date” means April 1, 2011.

  k.   “Performance Percentage” shall mean the percentage determined in
accordance with the Share Price Target Table contained in Exhibit A hereto.

  l.   “Performance Shares” shall mean up to [55,250] shares of Stock that will
be issued to the Executive under this Award Agreement if the Performance Targets
or such other criteria described hereunder are met during the applicable
performance period.

  m.   “Performance Targets” shall mean the specific target or targets
determined by the Committee, as specified in Section 2.2 and Exhibit A hereto.

  n.   “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

  o.   “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

  p.   “Securities Act” means the Securities Act of 1933, as amended.

  q.   “Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 5 below.

  r.   “Subsidiary” means any “subsidiary corporation” of the Company as defined
in Section 424(f) of the Code and any applicable regulations promulgated
thereunder or any other entity of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company.

  s.   “Termination of Service” shall mean the Executive’s termination of
employment with the Company for any reason, with or without Cause, including,
but not by way of limitation, a termination by resignation, discharge, death, or
Disability, provided, that, if the Executive continues to serve as a Director
immediately following any such termination of employment, the Committee may, in
its sole discretion, determine that a Termination of Service has not occurred
until such time as the Executive ceases to serve as a Director.

  t.   “Volume Weighted Average Share Price” shall mean the trailing sixty-day
volume weighted average closing price of a share of Stock on the principal
exchange on which the Stock is then trading, as determined by the Committee.

 

B-4



--------------------------------------------------------------------------------



 



ARTICLE II.
AWARD OF PERFORMANCE SHARES
Section 2.1 Award of Performance Shares. As of the Grant Date, the Company
grants to the Executive the Performance Share Award on the terms and conditions
set forth in this Award Agreement, in accordance with the Employment Agreement
and as a material inducement, within the meaning of Section 711(a) of the Rules
of the American Stock Exchange, to accept employment with the Company. The
Performance Share Award represents a potential right to receive shares of Stock
that may become payable based upon the Executive’s continued service and the
achievement of the Performance Targets. The actual number of Performance Shares,
if any, payable to the Executive will be based on the extent to which the
Performance Targets are attained. The Executive’s right and interest in the
Performance Share Award represents a mere unfunded and unsecured contingent
promise to pay by the Company. As a further condition to the Company’s
obligations under this Award Agreement, the Executive’s spouse, if any, shall
execute and deliver to the Company the Consent of Spouse attached hereto as
Exhibit B.
Section 2.2 Payment of Performance Shares.
(a) Subject to Section 2.2(b) below, in the event that (i) the Executive does
not incur a Termination of Service prior to the Measurement Date, and (ii) the
Volume Weighted Average Share Price on the Measurement Date exceeds $2.00, then
the Executive shall be entitled to receive a number of Performance Shares equal
to the product of (x) the maximum number of Performance Shares subject to this
Performance Share Award, multiplied by (y) the Performance Percentage determined
as of the Measurement Date in accordance with the Share Price Target Table
contained in Exhibit A hereto. Any Performance Shares that become payable to the
Executive shall be paid in whole shares of Stock as soon as practicable after
the Measurement Date, but in no event later than the last day of the applicable
two and one-half (2 1/2) month “short-term deferral” period with respect to such
payment, within the meaning of Treasury Regulation Section 1.409A-1(b)(4) (the
“Short-Term Deferral Period”).
(b) Notwithstanding Section 2.2(a) above:

  (i)   In the event that, prior to the Measurement Date, a Change in Control
occurs and the Executive has not experienced a Termination of Service prior to
such Change in Control, then, upon such Change in Control, the Executive shall
be entitled to receive the maximum number of Performance Shares subject to this
Performance Share Award as soon as practicable after the Change in Control
occurs, but in no event later than the last day of the applicable Short-Term
Deferral Period;

 

B-5



--------------------------------------------------------------------------------



 



  (ii)   In the event that, after the Grant Date, but prior to the Measurement
Date, the Executive experiences a Termination of Service by the Company without
Cause or by the Executive for Good Reason, then the Executive shall be entitled
to receive a number of Performance Shares determined by multiplying (x) the
maximum number of Performance Shares subject to this Performance Share Award,
times (y) the Performance Percentage applicable as of the date of such
Termination of Service determined in accordance with the Share Price Target
Table contained in Exhibit A hereto, payable, in any event, as soon as
practicable after such Termination of Service, but in no event later than the
last day of the applicable Short-Term Deferral Period; and

  (iii)   In the event that, prior to the Measurement Date, the Executive
experiences a Termination of Service due to the Executive’s death or Disability,
then the Executive shall be entitled to receive a number of Performance Shares
determined by multiplying (x) the maximum number of Performance Shares subject
to this Performance Share Award, times (y) the Performance Percentage determined
as of the date of such Termination of Service in accordance with the Share Price
Target Table contained in Exhibit A hereto, payable as soon as practicable after
such Termination of Service, but in no event later than the last day of the
applicable Short-Term Deferral Period.

Section 2.3 Forfeiture; Transfer Restrictions. The right to receive the
Performance Shares shall be subject to forfeiture as provided in Section 3.1 of
this Award Agreement, and the Executive shall have no right to sell, assign,
transfer, pledge, or otherwise encumber or dispose of the Performance Share
Award or the Executive’s right to receive the Performance Shares.
Section 2.4 No Rights as Stockholder. Neither the Executive nor any person
claiming under or through the Executive shall have any of the rights or
privileges of a stockholder of the Company in respect of any shares that may
become deliverable hereunder unless and until certificates representing such
shares shall have been issued or recorded in book entry form on the records of
the Company or its transfer agents or registrars, and delivered in certificate
or book entry form to the Executive or any person claiming under or through the
Executive.
ARTICLE III.
RESTRICTIONS
Section 3.1 Forfeiture.
(a) Termination of Service. Except as expressly provided in Section 2.2(b)
above, in the event that the Executive incurs a Termination of Service for any
reason prior to the Measurement Date, the Performance Share Award and the
Performance Shares, to the extent not payable under Section 2.2 as of the date
of such Termination of Service (the “Termination Date”), shall thereupon
automatically and without further action be cancelled and forfeited by the
Executive, and the Executive shall have no further right or interest in or with
respect thereto. No portion of the Performance Share Award and no portion of the
Performance Shares which are not payable to the Executive under Section 2.2
above as of the Termination Date shall thereafter become payable.
(b) Failure to Achieve Performance Target. Any portion of the Performance Share
Award and any Performance Shares which do not become payable to the Executive as
of the Measurement Date as a result of the relevant Performance Targets not
being fully achieved shall automatically and without further action be cancelled
and forfeited by the Executive as of the Measurement Date, and the Executive
shall have no further right or interest in or with respect to such portion of
the Performance Share Award or Performance Shares. No portion of the Performance
Share Award and no portion of the Performance Shares which do not become payable
to the Executive as of the Measurement Date as a result of the relevant
Performance Targets not being fully achieved shall thereafter become payable.

 

B-6



--------------------------------------------------------------------------------



 



Section 3.2 Distribution of Stock. Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to this Award Agreement unless and until the
Committee has determined that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Stock are listed or traded. All Stock certificates delivered pursuant to this
Award Agreement shall be subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the
Committee may require that the Executive make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
The Committee shall have the right to require the Executive to comply with any
timing or other restrictions with respect to the settlement of any Performance
Shares, including a window-period limitation, as may be imposed in the
discretion of the Committee. Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee or required by any
applicable law, rule or regulation, the Company shall not deliver to the
Executive any certificates evidencing shares of Stock issued upon settlement of
any Performance Shares under this Award Agreement and instead such shares of
Stock shall be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator). No fractional shares shall be
issued and the Committee shall determine, in its sole discretion, whether cash
shall be given in lieu of any vested fractional Performance Shares or whether
such fractional shares shall be eliminated by rounding up or down as
appropriate.
ARTICLE IV.
MISCELLANEOUS
Section 4.1 No Right to Continued Employment. Nothing in this Award Agreement
shall confer upon the Executive any right to continue as an employee,
consultant, director or other service provider of the Company or any Subsidiary,
or shall interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to discharge the Executive at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written employment agreement between the
Executive and the Company or any Subsidiary.
Section 4.2 Tax Withholding. The Company shall have the authority and the right
to deduct or withhold, or to require the Executive to remit to the Company, an
amount sufficient to satisfy all applicable federal, state and local taxes
(including the Executive’s employment tax obligations) required by law to be
withheld with respect to any taxable event arising in connection with the
Performance Shares. The Committee may, in its sole discretion and in
satisfaction of the foregoing requirement, allow the Executive to elect to have
the Company withhold Performance Shares that become payable under this
Performance Share Agreement (or allow the return of such shares of Stock by the
Executive) having a Fair Market Value equal to the sums required to be withheld,
provided, that the number of shares which may be so withheld (or returned) with
respect to a taxable event arising in connection with the Performance Shares
shall be limited to the number of shares which have a Fair Market Value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state and local income tax
and payroll tax purposes that are applicable to such supplemental taxable
income.

 

B-7



--------------------------------------------------------------------------------



 



Section 4.3 Section 409A. The Performance Share Award is not intended to
constitute or provide for “nonqualified deferred compensation” within the
meaning of Code Section 409A. Nevertheless, to the extent that the Committee
determines that the Performance Share Award may not be exempt from (or compliant
with) Code Section 409A, the Committee may amend this Award Agreement in a
manner intended to comply with the requirements of Code Section 409A or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as it deems necessary or appropriate to (a) exempt the Performance
Share Award from Code Section 409A and/or preserve the intended tax treatment of
the benefits provided with respect to the Performance Share Award, or (b) comply
with the requirements of Code Section 409A. To the extent applicable, this Award
Agreement shall be interpreted in accordance with the provisions of Code
Section 409A.
Section 4.4 Tax Consultation. The Executive understands that he may suffer
adverse tax consequences in connection with the Performance Share Award or the
payment thereof. The Executive represents that the Executive has consulted with
any tax consultants that he deems advisable in connection with the Performance
Share Award and that the Executive is not relying on the Company for tax advice.
Section 4.5 Conformity to Securities Laws. This Award Agreement is intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the Performance Shares shall be issued,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, this Award Agreement and the Performance
Shares issued hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
Section 4.6 Amendment. This Award Agreement may only be amended, modified or
terminated by a writing executed by the Executive and by a duly authorized
representative of the Company.
Section 4.7 Severability. In the event that any provision in this Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement, which shall remain
in full force and effect.
Section 4.8 Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Executive shall be addressed to him
at his then current address on the books and records of the Company. By a notice
given pursuant to this Section 4.8, either party may hereafter designate a
different address for notices to be given to it or him. Any notice which is
required to be given to the Executive shall, if the Executive is then deceased,
be given to the Executive’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 4.8.
Section 4.9 Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
Section 4.10 Governing Law. The laws of the State of Colorado shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

B-8



--------------------------------------------------------------------------------



 



Section 4.11 Authority. The Committee or the Board, as applicable, shall have
the power to interpret this Agreement and to adopt and interpret such rules for
its administration, interpretation and application as are consistent with the
terms hereof (including, but not limited to, the determination of whether or not
any Performance Shares have vested and become payable). All actions taken and
all interpretations and determinations made by the Committee or the Board, as
applicable, in good faith will be final and binding upon the Executive, the
Company and any and all other interested persons. No member of the Committee or
the Board will be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement and, to the
greatest extent allowable pursuant to applicable law, each member of the
Committee and the Board shall be fully indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with such administration of
this Agreement.
ARTICLE V.
ADJUSTMENTS IN CAPITALIZATION.
Section 5.1 In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make proportionate adjustments to any or
all of the following in order to reflect such change: (a) the aggregate number
and kind of shares that may be issued under this Award Agreement; and (b) the
terms and conditions of the Performance Shares (including, without limitation,
the Performance Targets). Any such adjustment shall be made consistent with the
requirements of Section 162(m) of the Code to the extent that the Performance
Shares are intended to constitute Qualified Performance-Based Compensation.
Section 5.2 In the event of any transaction or event described in Section 5.1
above or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole discretion and on such terms
and conditions as it deems appropriate, either by the terms of this Award
Agreement or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Executive’s request, is hereby
authorized to take any one or more of the following actions whenever the
Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Award Agreement, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
(a) To provide for either (1) termination of this Award Agreement in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the vesting and payment of the Performance Shares under this Award
Agreement as of the date of such termination (and, for the avoidance of doubt,
if, as of the date of the occurrence of the transaction or event described in
this Section 5.2, the Committee determines in good faith that no amount would
have been attained upon the realization of the Executive’s rights, then the
Performance Shares may be terminated by the Company without payment), or (2) the
replacement of such Performance Shares with other rights or property selected by
the Committee in its sole discretion;
(b) To provide that the Performance Shares be (1) assumed by a successor or
survivor corporation, or a parent or subsidiary thereof, or (2) substituted for
by a similar award covering the stock of a successor or survivor corporation, or
a parent or subsidiary thereof, in either case, with appropriate adjustments as
to the number and kind of shares and prices;

 

B-9



--------------------------------------------------------------------------------



 



(c) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to the Performance Share Award and/or in the
terms and conditions of the Performance Shares;
(d) To provide that the Performance Shares subject to this Award Agreement shall
be fully vested and payable with respect to all such shares, notwithstanding
anything to the contrary in this Award Agreement; and
(e) To provide that the Performance Shares cannot vest or become payable after
such event.
IN WITNESS WHEREOF, this Award Agreement has been executed and delivered by the
parties hereto.

            RENTECH, INC.,
a Colorado corporation
      By:           Name:           Title:        

     
EXECUTIVE
   
 
   
 
Dan J. Cohrs
   

 

B-10



--------------------------------------------------------------------------------



 



EXHIBIT A
SHARE PRICE TARGETS
For purposes of this Award Agreement, the Performance Percentage shall be
determined as of any given date by matching the Volume Weighted Average Share
Price on such date with the corresponding percentage listed in the Share Price
Table below. To the extent that the applicable Volume Weighted Average Share
Price falls between the incremental levels contained in this Share Price Target
Table, the Performance Percentage shall be determined based on a linear pro
ration between the relevant increments rounded to the nearest percentage point.
SHARE PRICE TARGET TABLE

      If the Fair Market Value on the     determination date equals:   Then the
Performance Percentage shall be equal to: $2.00 per share or less   0% $3.00 per
share   50% $4.00 per share or more   100%

 

B-11



--------------------------------------------------------------------------------



 



EXHIBIT C

RENTECH, INC.

TOTAL SHAREHOLDER RETURN
INDUCEMENT PERFORMANCE SHARE AWARD AGREEMENT

 

C-1



--------------------------------------------------------------------------------



 



RENTECH, INC. TOTAL SHAREHOLDER RETURN
INDUCEMENT PERFORMANCE SHARE AWARD AGREEMENT
THIS TOTAL SHAREHOLDER RETURN PERFORMANCE SHARE AWARD AGREEMENT (the “Award
Agreement”), dated as of [_____] (the “Grant Date”), by and between Rentech,
Inc., a Colorado corporation (the “Company”), and Dan J. Cohrs (the
“Executive”), confers upon the Executive the right to receive Stock, the payment
of which is contingent upon achieving specified performance-based targets
established by the Committee, as provided herein. This Award Agreement is
entered into as a material inducement, within the meaning of Section 711(a) of
the Rules of the American Stock Exchange, for the Executive to accept employment
with the Company pursuant to that certain Employment Agreement, dated as of
[_____], between the Executive and the Company (the “Employment Agreement”). The
award of Performance Shares provided for herein (the “Performance Share Award”)
is made in satisfaction of the Company’s obligation to grant Total Shareholder
Return Shares arising under Section 3(b)(ii) of the Employment Agreement. In
consideration of the mutual covenants herein contained and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto do hereby agree as follows:
ARTICLE VI.
DEFINITIONS
Section 6.1 As used herein, the following terms shall have the meanings
specified below, unless the context clearly indicates otherwise.

  a.   “Board” means the Board of Directors of the Company.

  b.   “Cause” shall have the meaning provided in the Employment Agreement.

  c.   “Change in Control” means:

  i.   A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

  ii.   During any twelve-month period, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 1.1(c)(i) or
Section 1.1(c)(iii)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
twelve-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

C-2



--------------------------------------------------------------------------------



 



  iii.   The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

  A.   Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

  B.   After which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, that no person or group shall be treated for purposes of this
Section 2(c)(iii)(B) as beneficially owning 35% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

  iv.   The Company’s stockholders approve a liquidation or dissolution of the
Company.         The Board shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, the date
of the occurrence of such Change in Control and any incidental matters relating
thereto.

  d.   “Code” means the Internal Revenue Code of 1986, as amended, together with
the regulations and other official guidance promulgated thereunder.     e.  
“Committee” means the committee of the Board described in Article 12 of the
Company’s Amended and Restated 2006 Incentive Award Plan.

  f.   “Disability” means that the Executive qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time or, if no such plan is applicable to the
Executive, as determined in the sole discretion of the Committee.

  g.   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

  h.   “Fair Market Value” means, as of any given date, the value of a share of
Stock determined as follows:

  i.   If the Stock is listed on any established stock exchange (such as the New
York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Committee deems reliable;

 

C-3



--------------------------------------------------------------------------------



 



  ii.   If the Stock is not listed on an established stock exchange or national
market system, but the Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Stock on such date, the high bid and low asked prices for a share of
Stock on the last preceding date for which such information exists, as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
or

  iii.   If the Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Committee in good faith.

  i.   “Good Reason” shall have the meaning provided in the Employment
Agreement.

  j.   “Measurement Date” means April 1, 2011.

  k.   “Peer Companies” means the peer companies listed on Exhibit B hereto,
excluding any companies whose shares are no longer listed on an exchange or
quoted on NASDAQ or a successor or other quotation system at such time as a
calculation pursuant to this Agreement is required to be made using the Total
Shareholder Return for the Peer Companies.

  l.   “Performance Percentage” shall mean the Performance Percentage
corresponding to the Total Shareholder Return Percentile in the Total
Shareholder Return Table contained in Exhibit A hereto. For informational
purposes an example of the Total Shareholder Return Percentile calculation is
set forth on Exhibit A.

  m.   “Performance Shares” shall mean up to [                    ] shares of
Stock that will be issued to the Executive under this Award Agreement if the
Performance Targets or such other criteria described hereunder are met during
the applicable performance period.

  n.   “Performance Targets” shall mean the specific target or targets
determined by the Committee, as specified in Section 2.2 and Exhibit A hereto.

  o.   “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

  p.   “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

  q.   “Securities Act” means the Securities Act of 1933, as amended.

  r.   “Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 5 below.

 

C-4



--------------------------------------------------------------------------------



 



  s.   “Subsidiary” means any “subsidiary corporation” of the Company as defined
in Section 424(f) of the Code and any applicable regulations promulgated
thereunder or any other entity of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company.

  t.   “Termination of Service” shall mean the Executive’s termination of
employment with the Company for any reason, with or without cause, including,
but not by way of limitation, a termination by resignation, discharge, death, or
Disability, provided, that, if the Executive continues to serve as a Director
immediately following any such termination of employment, the Committee may, in
its sole discretion, determine that a Termination of Service has not occurred
until such time as the Executive ceases to serve as a Director.

  u.   “Total Shareholder Return” shall mean the quotient (expressed as a
percentage) obtained by dividing (i)(A) the Volume Weighted Average Share Price
as of the Measurement Date or the Termination Date, as applicable, minus (B) the
Volume Weighted Average Share Price as of April 1, 2008, plus (C) the aggregate
amount of dividends paid in respect of a share of Stock during the period
commencing on April 1, 2008 and ending on the Measurement Date, by (ii) the
Volume Weighted Average Share Price on April 1, 2008.

  v.   “Total Shareholder Return Percentile” means the relative performance
percentile obtained when the Company’s Total Shareholder Return is compared to
the total shareholder return of each of the Peer Companies, based on the same
period and using the same methodology as that used to determine the Company’s
Total Shareholder Return, as determined by the Committee. For informational
purposes an example of the Total Shareholder Return Percentile calculation is
set forth on Exhibit A.

  w.   “Total Shareholder Return Threshold” shall mean a Total Shareholder
Return Percentile in excess of 25%.

  x.   “Volume Weighted Average Share Price” shall mean the trailing sixty-day
volume weighted average closing price of a share of Stock on the principal
exchange on which the Stock is then trading, as determined by the Committee.

ARTICLE VII.
AWARD OF PERFORMANCE SHARES
Section 7.1 Award of Performance Shares. As of the Grant Date, the Company
grants to the Executive the Performance Share Award on the terms and conditions
set forth in this Award Agreement, in accordance with the Employment Agreement
and as a material inducement, within the meaning of Section 711(a) of the Rules
of the American Stock Exchange, to accept employment with the Company. The
Performance Share Award represents a potential right to receive shares of Stock
that may become payable based upon the Executive’s continued service and the
achievement of the Performance Targets. The actual number of Performance Shares,
if any, payable to the Executive will be determined by reference to the Total
Shareholder Return Percentile as of the Measurement Date or Termination Date, as
applicable. The Executive’s right and interest in the Performance Share Award
represents a mere unfunded and unsecured contingent promise to pay by the
Company. As a further condition to the Company’s obligations under this Award
Agreement, the Executive’s spouse, if any, shall execute and deliver to the
Company the Consent of Spouse attached hereto as Exhibit C.

 

C-5



--------------------------------------------------------------------------------



 



Section 7.2 Payment of Performance Shares.
(a) Subject to Section 2.2(b) below, in the event that (i) the Executive does
not incur a Termination of Service prior to the Measurement Date, and
(ii) during the period commencing on April 1, 2008 and ending on the Measurement
Date, the Company achieves a Total Shareholder Return in excess of the Total
Shareholder Return Threshold, then the Executive shall be entitled to receive a
number of Performance Shares equal to the product of (x) the maximum number of
Performance Shares subject to this Performance Share Award, multiplied by
(y) the Performance Percentage determined as of the Measurement Date in
accordance with the Total Shareholder Return Table contained in Exhibit A
hereto. Any Performance Shares that become payable to the Executive shall be
paid in whole shares of Stock as soon as practicable after the Measurement Date,
but in no event later than the last day of the applicable two and one-half (2
1/2) month “short-term deferral” period with respect to such payment, within the
meaning of Treasury Regulation Section 1.409A-1(b)(4) (the “Short-Term Deferral
Period”).
(b) Notwithstanding Section 2.2(a) above:

  (i)   In the event that, prior to the Measurement Date, a Change in Control
occurs and the Executive has not experienced a Termination of Service prior to
such Change in Control, then, upon such Change in Control, the Executive shall
be entitled to receive the maximum number of Performance Shares subject to this
Performance Share Award as soon as practicable after the Change in Control
occurs, but in no event later than the last day of the applicable Short-Term
Deferral Period;

  (ii)   In the event that, (A) after March 31, 2009, but prior to the
Measurement Date, the Executive experiences a Termination of Service by the
Company without Cause or by the Executive for Good Reason, and (B) during the
period commencing on April 1, 2008 and ending on the date of Termination of
Service (the “Termination Date”), the Company achieves a Total Shareholder
Return in excess of the Total Shareholder Return Threshold, then the Executive
shall be entitled to receive a number of Performance Shares determined by
multiplying (x) the maximum number of Performance Shares subject to this
Performance Share Award, times (y) the Performance Percentage applicable as of
the Termination Date, determined in accordance with the Total Shareholder Return
Table contained in Exhibit A hereto, times (z)(1) if such Termination of Service
occurs on any date after March 31, 2009 but prior to April 1, 2010, a factor of
25%, and (2) if such termination occurs on any date after March 31, 2010, but
prior to April 1, 2011, a factor of 50%, payable, in any event, as soon as
practicable after the Termination Date, but in no event later than the last day
of the applicable Short-Term Deferral Period (it being understood that no
Performance Shares shall become payable under this Section 2.2(b)(ii) in
connection with a Termination of Service occurring on or prior to March 31,
2009); and

  (iii)   In the event that, prior to the Measurement Date, (A) the Executive
experiences a Termination of Service due to the Executive’s death or Disability,
and (B) during the period commencing on April 1, 2008 and ending on the
Termination Date, the Company achieves a Total Shareholder Return in excess of
the Total Shareholder Return Threshold, then the Executive shall be entitled to
receive a number of Performance Shares determined by multiplying (x) the maximum
number of Performance Shares subject to this Performance Share Award, times
(y) the Performance Percentage determined as of the Termination Date in
accordance with the Total Shareholder Return Table contained in Exhibit A
hereto, payable as soon as practicable after the Termination Date, but in no
event later than the last day of the applicable Short-Term Deferral Period.

 

C-6



--------------------------------------------------------------------------------



 



Section 7.3 Forfeiture; Transfer Restrictions. The right to receive the
Performance Shares shall be subject to forfeiture as provided in Section 3.1 of
this Award Agreement, and the Executive shall have no right to sell, assign,
transfer, pledge, or otherwise encumber or dispose of the Performance Share
Award or the Executive’s right to receive the Performance Shares.
Section 7.4 No Rights as Stockholder. Neither the Executive nor any person
claiming under or through the Executive shall have any of the rights or
privileges of a stockholder of the Company in respect of any shares that may
become deliverable hereunder unless and until certificates representing such
shares shall have been issued or recorded in book entry form on the records of
the Company or its transfer agents or registrars, and delivered in certificate
or book entry form to the Executive or any person claiming under or through the
Executive.
ARTICLE VIII.
RESTRICTIONS
Section 8.1 Forfeiture.
(a) Termination of Service. Except as expressly provided in Section 2.2(b)
above, in the event that the Executive incurs a Termination of Service for any
reason prior to the Measurement Date, the Performance Share Award and the
Performance Shares, to the extent not payable under Section 2.2 as of the
Termination Date, shall thereupon automatically and without further action be
cancelled and forfeited by the Executive, and the Executive shall have no
further right or interest in or with respect thereto. No portion of the
Performance Share Award and no portion of the Performance Shares which are not
payable to the Executive under Section 2.2 above as of the Termination Date
shall thereafter become payable.
(b) Failure to Achieve Performance Target. Any portion of the Performance Share
Award and any Performance Shares which do not become payable to the Executive as
of the Measurement Date as a result of the relevant Performance Targets not
being fully achieved shall automatically and without further action be cancelled
and forfeited by the Executive as of the Measurement Date, and the Executive
shall have no further right or interest in or with respect to such portion of
the Performance Share Award or Performance Shares. No portion of the Performance
Share Award and no portion of the Performance Shares which do not become payable
to the Executive as of the Measurement Date as a result of the relevant
Performance Targets not being fully achieved shall thereafter become payable.
Section 8.2 Distribution of Stock. Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to this Award Agreement unless and until the
Committee has determined that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Stock are listed or traded. All Stock certificates delivered pursuant to this
Award Agreement shall be subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the
Committee may require that the Executive make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
The Committee shall have the right to require the Executive to comply with any
timing or other restrictions with respect to the settlement of any Performance
Shares, including a window-period limitation, as may be imposed in the
discretion of the Committee. Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee or required by any
applicable law, rule or regulation, the Company shall not deliver to the
Executive any certificates evidencing shares of Stock issued upon settlement of
any Performance Shares under this Award Agreement and instead such shares of
Stock shall be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator). No fractional shares shall be
issued and the Committee shall determine, in its sole discretion, whether cash
shall be given in lieu of any vested fractional Performance Shares or whether
such fractional shares shall be eliminated by rounding up or down as
appropriate.

 

C-7



--------------------------------------------------------------------------------



 



ARTICLE IX.
MISCELLANEOUS
Section 9.1 No Right to Continued Employment. Nothing in this Award Agreement
shall confer upon the Executive any right to continue as an employee,
consultant, director or other service provider of the Company or any Subsidiary,
or shall interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to discharge the Executive at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written employment agreement between the
Executive and the Company or any Subsidiary.
Section 9.2 Tax Withholding. The Company shall have the authority and the right
to deduct or withhold, or to require the Executive to remit to the Company, an
amount sufficient to satisfy all applicable federal, state and local taxes
(including the Executive’s employment tax obligations) required by law to be
withheld with respect to any taxable event arising in connection with the
Performance Shares. The Committee may, in its sole discretion and in
satisfaction of the foregoing requirement, allow the Executive to elect to have
the Company withhold Performance Shares that become payable under this
Performance Share Agreement (or allow the return of such shares of Stock by the
Executive) having a Fair Market Value equal to the sums required to be withheld,
provided, that the number of shares which may be so withheld (or returned) with
respect to a taxable event arising in connection with the Performance Shares
shall be limited to the number of shares which have a Fair Market Value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state and local income tax
and payroll tax purposes that are applicable to such supplemental taxable
income.
Section 9.3 Section 409A. The Performance Share Award is not intended to
constitute or provide for “nonqualified deferred compensation” within the
meaning of Code Section 409A. Nevertheless, to the extent that the Committee
determines that the Performance Share Award may not be exempt from (or compliant
with) Code Section 409A, the Committee may amend this Award Agreement in a
manner intended to comply with the requirements of Code Section 409A or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as it deems necessary or appropriate to (a) exempt the Performance
Share Award from Code Section 409A and/or preserve the intended tax treatment of
the benefits provided with respect to the Performance Share Award, or (b) comply
with the requirements of Code Section 409A. To the extent applicable, this Award
Agreement shall be interpreted in accordance with the provisions of Code
Section 409A.

 

C-8



--------------------------------------------------------------------------------



 



Section 9.4 Tax Consultation. The Executive understands that he may suffer
adverse tax consequences in connection with the Performance Share Award or the
payment thereof. The Executive represents that the Executive has consulted with
any tax consultants that he deems advisable in connection with the Performance
Share Award and that the Executive is not relying on the Company for tax advice.
Section 9.5 Conformity to Securities Laws. This Award Agreement is intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the Performance Shares shall be issued,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, this Award Agreement and the Performance
Shares issued hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
Section 9.6 Amendment. This Award Agreement may only be amended, modified or
terminated by a writing executed by the Executive and by a duly authorized
representative of the Company.
Section 9.7 Severability. In the event that any provision in this Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement, which shall remain
in full force and effect.
Section 9.8 Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Executive shall be addressed to him
at his then current address on the books and records of the Company. By a notice
given pursuant to this Section 4.3, either party may hereafter designate a
different address for notices to be given to it or him. Any notice which is
required to be given to the Executive shall, if the Executive is then deceased,
be given to the Executive’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 4.3.
Section 9.9 Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
Section 9.10 Governing Law. The laws of the State of Colorado shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.
Section 9.11 Authority. The Committee or the Board, as applicable, shall have
the power to interpret this Agreement and to adopt and interpret such rules for
its administration, interpretation and application as are consistent with the
terms hereof (including, but not limited to, the determination of whether or not
any Performance Shares have vested and become payable). All actions taken and
all interpretations and determinations made by the Committee or the Board, as
applicable, in good faith will be final and binding upon the Executive, the
Company and any and all other interested persons. No member of the Committee or
the Board will be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement and, to the
greatest extent allowable pursuant to applicable law, each member of the
Committee and the Board shall be fully indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with such administration of
this Agreement.

 

C-9



--------------------------------------------------------------------------------



 



ARTICLE X.
ADJUSTMENTS IN CAPITALIZATION.
Section 10.1 In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make proportionate adjustments to any or
all of the following in order to reflect such change: (a) the aggregate number
and kind of shares that may be issued under this Award Agreement; and (b) the
terms and conditions of the Performance Shares (including, without limitation,
the Performance Targets). Any such adjustment shall be made consistent with the
requirements of Section 162(m) of the Code to the extent that the Performance
Shares are intended to constitute Qualified Performance-Based Compensation.
Section 10.2 In the event of any transaction or event described in Section 5.1
above or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole discretion and on such terms
and conditions as it deems appropriate, either by the terms of this Award
Agreement or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Executive’s request, is hereby
authorized to take any one or more of the following actions whenever the
Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Award Agreement, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
(a) To provide for either (1) termination of this Award Agreement in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the vesting and payment of the Performance Shares under this Award
Agreement as of the date of such termination (and, for the avoidance of doubt,
if, as of the date of the occurrence of the transaction or event described in
this Section 5.2, the Committee determines in good faith that no amount would
have been attained upon the realization of the Executive’s rights, then the
Performance Shares may be terminated by the Company without payment), or (2) the
replacement of such Performance Shares with other rights or property selected by
the Committee in its sole discretion;
(b) To provide that the Performance Shares be (1) assumed by a successor or
survivor corporation, or a parent or subsidiary thereof, or (2) substituted for
by a similar award covering the stock of a successor or survivor corporation, or
a parent or subsidiary thereof, in either case, with appropriate adjustments as
to the number and kind of shares and prices;
(c) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to the Performance Share Award and/or in the
terms and conditions of the Performance Shares;
(d) To provide that the Performance Shares subject to this Award Agreement shall
be fully vested and payable with respect to all such shares, notwithstanding
anything to the contrary in this Award Agreement; and
(e) To provide that the Performance Shares cannot vest or become payable after
such event.

 

C-10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Award Agreement has been executed and delivered by the
parties hereto.

           
RENTECH, INC.,
a Colorado corporation
      By:           Name:           Title:      

     
EXECUTIVE
   
 
   
 
[Name]
   

 

C-11



--------------------------------------------------------------------------------



 



EXHIBIT D
 
FORM OF RELEASE
This General Release of all Claims (this “Agreement”) is entered into by Dan J.
Cohrs (“Executive”) and Rentech, Inc. (the “Company”), effective as of
[                    ].
In further consideration of the promises and mutual obligations set forth in the
Employment Agreement between Executive and the Company, dated
[                    ] (the “Employment Agreement”), Executive and the Company
agree as follows:
1. Return of Property. All Company files, access keys, desk keys, ID badges,
computers, electronic devices, telephones and credit cards, and such other
property of the Company as the Company may reasonably request, in Executive’s
possession must be returned no later than the date of Executive’s termination
from the Company.
2. General Release and Waiver of Claims.
(a) Release. In consideration of the payments and benefits provided to Executive
under the Employment Agreement and after consultation with counsel, Executive,
personally and on behalf of each of Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally releases and forever
discharges the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, and agents and all persons acting in
concert with them or any of them (“Releasees”) from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, including without limitation, the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the
California Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940
et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102, 69 Ops.
Cal. Atty. Gen. 80 (1986); California Labor Code §§ 1102.5(a), (b); the
California WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims
Act, Cal. Gov’t Code § 12650 et seq.; the California Corporate Criminal
Liability Act, Cal. Penal Code § 387; and the California Labor Code, that the
Releasors had, have, may have, or in the future may possess, arising out of
(i) Executive’s employment relationship with and service as an employee, officer
or director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that Executive does
not release, discharge or waive any rights to payments and benefits provided
under the Employment Agreement that are contingent upon the execution by
Executive of this Agreement, any vested benefits, any rights to indemnification,
or any rights as a shareholder of the Company.

 

D-1



--------------------------------------------------------------------------------



 



THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Executive signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, Executive hereby acknowledges
and confirms the following: (i) Executive was, and is hereby, advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to
Executive the terms of this Agreement, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA, and Executive has
in fact consulted with an attorney; (ii) Executive was given a period of not
fewer than 21 days to consider the terms of this Agreement and to consult with
an attorney of his choosing with respect thereto; (iii) Executive knowingly and
voluntarily accepts the terms of this Agreement; (iv) the payments and benefits
provided to Executive in consideration of this release are in addition to any
amounts otherwise owed to Executive; and (v) this Agreement is written in a
manner designed to be understood by Executive and he understands it. Executive
also understands that he has seven days following the date on which he signs
this Agreement within which to revoke the release contained in this paragraph,
by providing the Company a written notice of his revocation of the release and
waiver contained in this paragraph.
(c) No Assignment. Executive represents and warrants that he has not assigned
any of the Claims being released under this Agreement.
3. Proceedings. Executive has not filed, and agrees not to initiate or cause to
be initiated on his behalf, any complaint, charge, claim or proceeding against
the Releasees before any local, state or federal agency, court or other body
relating to any Claims released under this Agreement, including without
limitation, any Claims relating to his employment or the termination of his
employment, (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding. Notwithstanding the foregoing, Executive may
bring to the attention of the United States Equal Employment Opportunity
Commission (the “EEOC”) claims of discrimination. Executive waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

 

D-2



--------------------------------------------------------------------------------



 



4. Remedies. In the event Executive initiates or voluntarily participates in any
Proceeding, or if he fails to abide by any of the terms of this Agreement or his
post-termination obligations contained in the Employment Agreement, or if he
revokes the ADEA release contained in Paragraph 2(b) of this Agreement within
the seven-day period provided under Paragraph 2(b), the Company may, in addition
to any other remedies it may have, reclaim any amounts paid to him under the
severance provisions of the Employment Agreement or terminate any benefits or
payments that are subsequently due under the Employment Agreement, without
waiving the release granted herein. The foregoing shall not apply to Executive’s
bringing to the attention of the EEOC any claims of discrimination. Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of his post-termination obligations under the Employment Agreement
or his obligations under Paragraphs 2 and 3 of this Agreement would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms. Accordingly, Executive
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining Executive from
breaching his post-termination obligations under the Employment Agreement or his
obligations under Paragraphs 2 and 3 of this Agreement. Such injunctive relief
in any court shall be available to the Company, in lieu of, or prior to or
pending determination in, any arbitration proceeding.
Executive understands that by entering into this Agreement he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.
5. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.
6. Non-admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.
7. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of California regardless of the law that might be
applied under principles of conflicts of laws.
8. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles, California in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by Executive or, if
such two individuals cannot agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. The Company will pay the
direct costs and expenses of any such arbitration, including the fees and costs
of the arbitrator; provided, however, that the arbitrator may, at his or her
election, award attorneys’ fees to the prevailing party, if permitted by
applicable law.
9. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Rentech, Inc.
To Executive:
With a copy to:

 

D-3



--------------------------------------------------------------------------------



 



All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            RENTECH, INC.
      By:           Title:        Dan J. Cohrs   

 

D-4



--------------------------------------------------------------------------------



 



EXHIBIT E
CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT
CONFIDENTIALITY
AND INVENTION ASSIGNMENT AGREEMENT
This Agreement is made as of the date set forth on the signature page hereto by
Dan J. Cohrs, (hereinafter referred to as “me,” or “I”), for the benefit of
RENTECH, INC., a Colorado corporation, called the “Company.”
WHEREAS, the Company and its subsidiaries and affiliates are engaged in business
operations that require confidentiality, including, but not limited to, in the
highly specialized business of designing and developing the technical and
operational know-how of a process capable of converting synthesis gas, a mixture
of hydrogen and carbon monoxide derived from coal and other solid and liquid
carbon-bearing materials, as well as from industrial gas and natural gas into
clean-burning liquid hydrocarbon products, including diesel fuel, aviation fuel,
naphtha and other chemicals; and
WHEREAS, I recognize that I have been employed or retained by the Company
because of skills and abilities in work which require the Company to impose the
highest degree of trust and confidence in me, and I recognize that it is
necessary for the Company to safeguard its legitimate proprietary interests
relating to its business either through patents or by holding such information
secret or confidential; and
WHEREAS, I am, as an employee, consultant or service provider of the Company or
one of the Company’s subsidiaries or affiliates, in a position to receive
proprietary and confidential information regarding the Company, its subsidiaries
and affiliates, or its business which, if disclosed or used by me in any way,
would be harmful to the economic interests of the Company.
NOW, THEREFORE, with respect to and in consideration of the initiation or
continuance of my employment or service, and of other good and valuable
consideration received by me, the sufficiency and receipt of which is hereby
acknowledged, I hereby agree to abide by the terms of this Agreement, as
follows:
1. Ownership of Ideas, Inventions and Other Improvements
1.1 All ideas, inventions, discoveries, trademarks, copyrightable works
(including “works made for hire”), proprietary information, know-how, processes,
designs, systems, techniques and other developments or improvements conceived by
me, alone or with others, whether or not during working hours, which are within
the scope of my work or the business operations, projects or anticipated
activities of the Company or its subsidiaries or affiliates (collectively
referred to as "Inventions”), shall be the exclusive property of the Company. In
accordance with Section 2872 of the California Employee Patent Act, West’s Cal.
Lab. Code Section 2870 et. seq., if applicable, I acknowledge that I am hereby
advised that this Article 1.1 does not apply to any invention, new development
or method (and all copies and tangible embodiments thereof) made solely by me
for which no equipment, facility, material, Confidential Information (as defined
below) or intellectual property of the Company or any of its affiliates was used
and which was developed entirely on my own time; provided, however, that
Article 1.1 shall apply if the invention, new development or method (i) relates
at the time of its conception or reduction to practice to the Company’s or any
of its affiliates’ business, or actual or demonstrably anticipated research and
development, or (ii) results from any work performed by me for the Company or
any of its affiliates.

 

E-1



--------------------------------------------------------------------------------



 



I hereby assign and agree to assign my entire right, title and interest in any
Inventions to the Company. To the extent such Inventions cannot be assigned, by
operation of law or otherwise, I hereby irrevocably waive any right or interest
I may have in and to such Inventions (including moral rights) as against the
Company, and consent without further consideration to any use or actions the
Company may make or take with respect to such Inventions that would otherwise
violate my rights or interests in Inventions absent such consent.
1.2 I agree to disclose promptly to the Company any and all Inventions which I
may conceive or make in the performance of my work with the Company from the
beginning of my employment or service to the Company until the termination or
conclusion thereof, whether they are made solely or jointly with others.
1.3 I further agree to assist the Company, at its sole option and expense, in
obtaining patents or trademarks in the United States of America or elsewhere on
any Inventions, whether they are made solely or jointly with others, and agree
to execute all documents necessary to obtain such patents in the name of the
Company.
1.4 My obligations and covenants contained in this Article 1 shall continue in
effect after the termination of my employment or service with the Company (as
applicable) with respect to all and any Inventions made or conceived by me
during the term of my employment or service, and this obligation shall be
binding upon my assigns, heirs, executors, administrators or other legal
representatives.
2. Nondisclosure of Information
2.1 I agree and covenant, except as otherwise required by law, regulation, or
other legal process, that I will not at any time, either during my employment or
service or after my termination or conclusion thereof, in any fashion, form or
manner, either directly or indirectly, divulge, disseminate, disclose or
communicate to any person, firm or corporation in any manner whatsoever, any
proprietary or confidential information, information of interest to the Company,
trade secrets or business sensitive information (hereinafter called
“Confidential Information”) concerning or relating to the Company or its
subsidiaries and affiliates. Without limiting the generality of the foregoing,
the foregoing shall include the items described in Article 1.1, the names of any
Company customers, its customer lists, the prices it obtains or has obtained or
at which it sells or has sold its products or at which it buys or has bought
materials, components or other supplies, estimates of the foregoing, sales
projections, advertising, personnel history or any other information of, about
or concerning the business of the Company, its relations with its employees,
consultants and other service providers, including salaries, job
classifications, skill levels, and its manner of operation, its inventions,
plans, processes, or other data of any kind, nature or description.
Notwithstanding these prohibitions, I shall be entitled to divulge or authorize
others in writing to divulge all information regarding my, his or her employment
or service to the Company.
The parties hereto stipulate that as between them, the Confidential Information
(whether on tangible or electronic media) is the exclusive property of the
Company and is important, material, confidential, and constitutes trade secrets,
and gravely affects the successful conduct of the business of the Company and
its goodwill, and that any breach of the terms of this paragraph is a material
breach of this Agreement. I shall not remove from the Company’s premises the
original or any reproduction of Confidential Information (whether on tangible or
electronic media) nor any of the information contained therein without the prior
written consent of an authorized representative of the Company. Notwithstanding
these prohibitions, I shall be entitled to divulge or authorize others in
writing to divulge information regarding the term of and general duties with
respect to my own employment or service to the Company.

 

E-2



--------------------------------------------------------------------------------



 



2.2 I agree that upon termination of my employment or service to the Company for
any reason, I will deliver to the Company in good condition any and all
confidential and proprietary documents and other tangible or electronic
Confidential Information and data, regardless of the form in which it is
recorded, as well as any and all copies and reproductions (regardless of the
form of such copies or reproductions), which I (i) received or obtained from or
on behalf of the Company or (ii) prepared, compiled or collected during the
course of my employment or service to the Company. I specifically agree not to
retain any copies of any Confidential Information and that upon the Company’s
request, I will execute a sworn statement certifying that I have complied with
this paragraph.
2.3 I shall not disclose to the Company or induce the Company to use any secret,
proprietary or confidential information or material belonging to others,
including my former employers, if any. I am aware of no agreement, contract,
non-compete covenant, non-disclosure/secrecy agreement or similar restriction
that would in any way restrict, limit or prohibit my employment by or service to
the Company or its subsidiaries and affiliates that I have not disclosed and
provided to the Company.
2.4 I agree that the terms of Article 2 shall survive the termination of my
employment or service to the Company, and I shall be bound by its terms at all
times after the termination of my employment or service to the Company.
3. I acknowledge and agree that I have read the Agreement and have been provided
with sufficient opportunity to consult with an attorney of my choice prior to
the signing of the Agreement, and that the execution of this Agreement is a
condition to my employment or service or continued employment or service with
the Company.
4. I understand and acknowledge that if I breach this Agreement or am about to
breach this Agreement, the Company shall have the right, and be entitled to, in
addition to any other remedies it may have, injunctive relief, meaning that the
Company can bar me from using or disclosing Inventions and Confidential
Information. Accordingly, I agree that, in the event of my violation or
threatened violation, the Company shall be entitled to an injunction before
trial before any court of competent jurisdiction as a matter of course upon the
posting of not more than a nominal bond, in addition to all such other legal and
equitable remedies as many be available to the Company. The Company may elect to
seek one or more of these remedies at its sole discretion on a case by case
basis. Failure to seek any or all remedies in one case does not restrict the
Company from seeking any remedies in another situation and shall not constitute
a waiver of any of its rights.
5. In the event that any provision of this Agreement is invalidated or
unenforceable under applicable law, the validity or enforceability of the
remaining provisions shall not be affected. To the extent that any provision of
this Agreement is unenforceable because it is overbroad, that provision shall be
limited to the extent required by applicable law and enforced as so limited.
6. The rights and duties of the parties will be governed by the local law of the
State of California, excluding any choice-of-law rules that would require the
application of the laws of any other jurisdiction, and I consent to the
jurisdiction of the state and federal courts located in the state of California
to adjudicate any disputes between me and the Company.
7. It is understood and agreed that this Agreement signed as of the date set
forth below supersedes and replaces all previous written or oral confidentiality
and invention assignment agreements and understandings between the parties.

 

E-3



--------------------------------------------------------------------------------



 



Executed as of October [_____], 2008.

                       Name:   Dan J. Cohrs   

 

E-4